﻿64.	General debates at the sessions of the General Assembly always reflect both the positive processes in the world which are the result of concerted actions by States and contradictions and contrasts resulting from the international situation.
65.	The current session of the General Assembly is no exception. What is characteristic, however, is that despite contradictions in current developments, their comprehensive analysis indicates-and this is confirmed by the content of the ongoing debate—that elements of international detente do prevail in major areas of world politics.
66.	Of course, there are still several problems in the world, big and small, whose solution requires the joint efforts of States and peoples. There are also hotbeds of war which must be eliminated. But at the same time international co-operation conducive to the strengthening of the process of detente continues to develop in some major sectors.
67.	The arms race continues, threatening to take on a new dimension, even though the explosive power of the lethal nuclear weapons in the world is already equivalent to many millions of bombs of the type dropped on Hiroshima. Yet at the same time the treaties and agreements that have been concluded and are now in force prove that it is possible not only to limit the arms race and bring it under control, thereby insuring international security, but also to play a certain restraining role, in many cases preventing the escalation of conflict situations.
68.	The contradictions and contrasts of current developments result from the impact of various forces on world politics. The Soviet Union, the socialist community and the non-aligned movement advocate the reduction and subsequent complete removal of the danger of another war. Their objective is to eliminate existing hotbeds of war, to put an end to the arms race and to do away with the vestiges of colonialism and discrimination. It is important, too, that some influential quarters in the West, including those vested with government authority, also advocate elimination of the threat of war as a means of settling disputes between States. Differences in world outlook do not impede their joint actions with socialist countries, and that must certainly be welcomed.
69.	The strengthening of the foundations of peace could proceed even more confidently but for the opposition of imperialist and reactionary forces in the West which do not wish to reconcile themselves to the failure of their attempts to dictate their will to the peoples or to intimidate those who desire social changes. The Peking leaders have actually long since joined hands with these arch-reactionary forces of imperialism and are running in the same harness. They are opposed to the policy of peace, detente and disarmament, and they have assumed the shameful role of preaching the inevitability of another war. These gentlemen are not loath to use even the United Nations rostrum for their purposes, as was illustrated by the recent statement made at the 13th meeting by the head of the Chinese delegation. We strongly reject the filthy insinuations and slander of the speaker from Peking.
70.	No one will be able to shake our commitment to the peace-loving policy. The Land of Soviets, which this year celebrates the anniversary of the Great October Socialist Revolution, has for 60 years been loyal to a policy of peace. That policy, which expresses the political will of all Soviet peoples and is in the interests of the peoples of the entire world, has been steadily developed and enriched from the issuing of the Decree of Peace to the adoption of the Programme of Peace by the twenty-fourth and twenty- fifth Congresses of the Communist Party of the Soviet Union and its current implementation. Socialism needs peace and creates and defends it, and therein lies its greatest humaneness. That is its greatest benefit. "The strengthening of peace is one of the most important guarantees of man's greatest right—the right to life", said the General Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the USSR, Mr. L. I. Brezhnev, whose name is justly Jinked with successes achieved in the field of detente. A great deal has indeed been done in this field, and is duly appreciated by many statesmen and politicians and by world public opinion. As we all know, this has also been noted on more than one occasion in the United Nations.
71.	Of great importance to the cause of peace and international security is the joint declaration by the Soviet Union and France on international detente signed on 22 June last, a document specifically and fully dedicated to this most important international process. The viability of the policy of detente has also been confirmed by the successful preparations for the Belgrade meeting of representatives of the States which participated in the Helsinki Conference, which has just begun in the capital of Yugoslavia. However, the current situation in the world as a whole and in certain parts of it does not give grounds for belief that international detente is growing spontaneously without running into obstacles.
72.	Here we should like to draw attention to the fact that the opponents of detente in the West have recently engaged in everything from misinformation to slander and intimidation to "prove" that there allegedly exists a Soviet "military threat" and that the socialist countries "violate human rights" and the like, while under cover of this campaign new steps are being taken in the arms race, the solution of pressing international problems is being foiled and the policy of international detente is being undermined.
73.	All this confirms that it is necessary for States to make further joint efforts, backed by the authority of the United
Nations, to overcome the resistance to detente, to consolidate its principles and persistently to weave them into the fabric of international life. This need is fully and completely met by the proposal of the Soviet Union on the deepening and consolidation of international detente and the prevention of the danger of nuclear war, submitted by the Minister for Foreign Affairs of the USSR, Mr. A. A. Gromyko, for consideration by the current session of the General Assembly 
74.	The adoption of the Draft Declaration on the Deepening and Consolidation of International Detente and the draft resolution on the prevention of the danger of nuclear war, we are confident, be conducive to overcoming the barriers that have been put up or are being put up by those who oppose detente. Without a doubt that would strengthen the favourable climate in international relations, help to build an atmosphere of trust and develop all-round co-operation between countries and peoples, and have a positive effect on the activities of the United Nations. The adoption of the draft declaration would reaffirm the will and determination of States Members of the United Nations to promote further international detente and would politically isolate those forces which seek to revive the spirit-of the "cold war" and animosity in international affairs. The immediate implementation of steps leading to prevention of the danger of nuclear war-and this is highlighted in the draft resolution submitted by the Soviet Union-is becoming particularly important for the strengthening of peace.
75.	The adoption of the Soviet proposals could help achieve a break-through in limiting the arms race and in disarmament. As we all know, the problems of curbing the arms race and achieving disarmament have always been a central concern of the peoples and Governments of most countries, many international agencies and organizations, and, above all, the United Nations. And that is no accident, for the strengthening of peace and international security depends in many ways on the solution of these problems.
76.	At the current stage of international relations we can no longer speak of disarmament in general terms. The language in which we discuss this subject must be the language of constructive and business like proposals leading to practical action.
77.	The specific proposals of the Soviet Union intended to put a speedy end to the arms race and achieve disarmament are well known. They were announced to the whole world as the most important task of Soviet foreign policy from the rostrum of the Twenty-fifth Congress of the Communist Party of the Soviet Union in the report of the General Secretary of the Central Committee of the Communist Party of the Soviet Union, Comrade L. I. Brezhnev. Those proposals were set forth in great detail and substantiated in the memorandum of the Soviet Union on questions of the cessation of the arms race and on disarmament submitted to the General Assembly at its last session.5 The latest Soviet proposal submitted at this session demonstrates once again the desire of the Soviet State to break the deadlock in the solution of acute disarmament problems and to provide fresh momentum to this process.
78.	In conditions where nuclear weapons pose the greatest danger to mankind it is absolutely justified that the United Nations should concentrate its attention primarily on the problem of the complete prohibition of nuclear weapons and their destruction. A preliminary and essential step in this direction should be the prohibition of all nuclear weapons tests; this would impede the further improvement of weapons of mass destruction, make the atmosphere on earth healthier both literally and. figuratively and substantially facilitate the achievement of an agreement banning nuclear weapons. The Soviet draft treaty on the complete and general prohibition of nuclear weapon tests could become a basis for working out an appropriate international agreement. The search for agreement on the question of control has now been made much easier. At the current session of the General Assembly an important statement was made regarding the Soviet Union's readiness for the treaty on the general and complete prohibition of nuclear-weapon tests to be signed initially by the Union of Soviet Socialist
Republics, the United States and the United Kingdom. Thus, one more step has been taken towards completing the preparation of the treaty and towards its entry into force. Members of the Conference of the Committee on Disarmament and participants in the sessions of the General Assembly have, on more than one occasion, expressed themselves in favour of such a step. It is proposed that, having signed the treaty, the three nuclear Powers should refrain from carrying out underground tests of nuclear weapons during a certain period of time. Meanwhile, the remaining nuclear Powers should, in actual deeds and not just in words, prove the sincerity of their intention to start moving towards the prohibition of nuclear weapons. It is evident that nuclear weapons tests will be completely prohibited only when all the nuclear Powers become parties to the treaty. It goes without saying that the implementation of the Soviet Union's proposals will constitute one more barrier to the further proliferation of nuclear weapons and push back somewhat the threat of nuclear catastrophe hanging over mankind. We call on all States Members of the United Nations, and above all, all the nuclear Powers, to begin to implement the Soviet proposal for the conclusion of a treaty on the general and complete prohibition of nuclear-weapons tests.
79.	Further, while noting with satisfaction that a certain degree of progress has been achieved in the Soviet-American talks and in the Conference of the Committee on Disarmament on banning chemical weapons, we express the hope that the elaboration of the draft of the relevant document will be accelerated.
80.	In the light of recent events the proposal of the Soviet Union, endorsed by the General Assembly, to ban the development and production of new types of weapons of mass destruction and new systems of such weapons has become even more urgent than ever before. The reports on the development of new types of weapons of mass destruction, including the neutron bomb, make that Soviet initiative extremely important. They confirm that the danger of the emergence of new types of weapons of mass destruction, far from being hypothetical, as some try to
argue, is, on the contrary, a real danger, whereas contrived objections to this proposal create in fact an atmosphere propitious for research into new types and systems of weapons of mass destruction and for their development. The United Nations and the Conference of the Committee on Disarmament should speed up the preparation of the relevant agreement on this question so as to block this new channel of the arms race at its very source.
81.	As is well known, a special session of the United Nations General Assembly on disarmament will be convened in May and June of next year. We believe it should make a significant contribution to the search for approaches to solving the problem of containing the arms race and of disarmament, and determine the main areas of activity of States in this matter. It is our belief that that session can and must become an important milestone on the road leading to the convening of a World Disarmament Conference.
82.	We believe that despite the sheer complexity of disarmament problems man's intelligence will find a way to solve them.
83.	There are several items on the agenda of the General Assembly whose solution would help to strengthen international security in accordance with the Declaration adopted by the United Nations in 1970. We express the conviction that the current session will proceed with the preparation of a treaty on the non-use of force in international relations. This will be of invaluable importance for the strengthening of international security.
84.	A settlement of the protracted conflict in the Middle East, where the situation remains explosive as a result of the expansionist acts of Israel, has long been overdue. What is needed here is a speedy convening of the Geneva Peace Conference on the Middle East, which cannot be replaced by any "working groups" or by any similar separate steps. Of course, the Palestine Liberation Organization-the recognized representative of the Arab people of Palestine- must naturally take part in all phases of the negotiations at the Geneva Conference.
85.	We strongly support the just stand taken by the Democratic People's Republic of Korea in the matter of the independent, peaceful reunification of Korea and demand that the resolution of the thirtieth session of the General Assembly on the withdrawal of all foreign troops from South Korea be implemented. Fresh efforts are also needed to resolve the problem of Cyprus where tensions still persist.
86.	And, clearly enough, the interests of the further strengthening of international security call for the elimination of the vestiges of colonialism in all their manifestations.
87.	Colonialism is putting up stiff resistance, trying to weaken the ranks of those who are fighting against colonialist oppression and to sow discord and enmity among them. What is urgently required here is unity of action of all anti-colonialist and anti-imperialist forces for the speedy and complete elimination of the vestiges of colonialism.
88.	And here the statement made by the Soviet Union at this session to the effect that the complete elimination of the vestiges of colonialism, racism and apartheid is urgent is particularly important. That is the logical continuation of the initiative of the Soviet Union which led to the adoption in 1960 of the Declaration of the Granting of Independence to Colonial Countries and Peoples.
89.	Now that colonialism has been crushed, though not totally eliminated, its vestiges, while poisoning the international atmosphere, constitute a dangerous source of tensions and conflicts. This is evidenced by the situation in southern Africa. The moves by the racist and colonialist regimes of the Republic of South Africa and Southern Rhodesia, which have elevated to the status of national policy flagrant mass violations of human rights and liberties, such as terror, violence and repression, against the indigenous African population of the Republic of South Africa, Zimbabwe and Namibia, and which systematically carry out acts of aggression against independent African States, have brought about a situation in that part of the world which poses a direct threat to peace and international security. All these developments have become possible thanks to the support and actual encouragement of the colonialist and racist regimes in southern Africa by certain Western Powers which camouflage their policy by "initiatives" allegedly aimed at a peaceful solution of the problems existing in that area. In doing so, they are acting according to a very strange logic indeed. They started by arming the South African racists and continue to do so at present; yet now they are calling on the liberation movements to lay down their arms. Their aim is clear: to gain time in order to make the racist regimes look more benign, to preserve the domination of monopolies and to extinguish the flame of the liberation struggle of the peoples, which are laying siege to the criminal bastions of racism and colonialism on the African continent. Notwithstanding all this, objective conditions now exist for a real solution to the problem of southern Africa.
90.	Problems of economic development occupy an important place in the agenda of the current session.
91.	Despite some positive changes in a number of areas, the economies of most developing countries remain in dire straits. Within the world capitalist economic system, their exploitation is being intensified while existing trade barriers remain and new ones are being created within that system. Transnational corporations continue to export an increasingly greater share of their profits while trampling upon the right of developing countries to be masters of their natural resources; the latter are made to carry on their shoulders the burden of recessionary trends in the so-called market economies. What is more, illusions are being spread among the developing countries to the effect that they can strike a bargain with those who exploit them and that of order to overcome their backwardness, they have to follow the laws of a society based on exploitation.
92.	The system of international economic relations dating back to the colonial period has come into direct conflict with the vital interests of the overwhelming majority of countries and with the over-all international situation. The restructuring of those relations on a democratic basis and the elimination of discrimination, diktat and inequality are among the major demands of the modern day.
93.	There is no doubt that the process of resolving the most pressing social and economic problems of the developing countries and the less developed areas as a whole and meeting their social and cultural needs will gain in momentum as peaceful coexistence and international detente become the rule of international communication and acquire a general and irreversible character.
94.	The question of respect for human rights occupies an important place in our debate. The problem of ensuring human rights is the problem of creating conditions required for the free development of all peoples in an atmosphere of peace and the comprehensive, harmonious development of every individual. The achievement of this momentous task, inspired by the noble ideas of humanism, had of course nothing to do with political intrigues and sterile propagandists rhetoric.
95.	The anti-Soviet campaign unleashed in certain Western countries under the pretext of "protecting human rights" is in fact aimed at interfering in the internal affairs of our State and is aimed against the rights won by the Soviet peoples in their revolutionary struggle and consolidated in a society of advanced socialism. Paradoxically though, it would appear that this campaign is being waged by the apologists of a society where human rights are constantly being trampled upon—every day, every hour.
96.	Sixty years ago unemployment, social and national oppression, inequality, poverty, want and illiteracy were the lot of all peoples of tsarist Russia, including the Ukrainian people.
97.	The Great October Socialist Revolution for the first time in history did away with exploitation, national inequality and enmity and placed all spheres of social activity at the service of man, establishing in practice the great principle that the free development of every individual is a pre-condition for the free development of all. This principle has been expressed in the new Soviet Constitution. The new Constitution of the Ukrainian Soviet Socialist Republic is now in preparation and will reflect the achievements of the Ukrainian people which will mark the sixtieth anniversary of Soviet power in the Ukraine in December of this year.
98.	The enormous historical advantages of the socialist way of life, its outstanding features such as collectivism and comradeship, friendship among all nations and nationalities, sound morals and social optimism, stand out most vividly against the crisis in which the society advertised by Western ideologists finds itself. As stressed by a member of the Politburo of the Central Committee of the Communist Party of the Soviet Union, First Secretary of the Central Committee of the Communist Party of the Ukrainian SSR, Mr. Shcherbitsky:
"Our way of life is a model for new types of relations among people, nations and nationalities, based on lofty and noble principles. It is an example of everlasting international significance."
99.	The people's quest for peace is irresistible and this is one of the sure factors that guarantee further deepening of international detente. The United Nations can play an important role in this endeavour. And we hope that the current session of the United Nations General Assembly will make a worthy contribution to the solution of problems which, are of paramount importance for the future of all mankind. This is what the peoples of the world expect from it. First and foremost, they demand that the arms race be ended and all its concomitant evils done away with. Let the resources of the world be channelled not to death but to the attainment of happiness, well-being and social progress for all peoples.
 


